DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	The instant application is a Continuation of US 14/291,930, filed 30 May 2014, now US Patent 10,108,778, which is a Continuation of 12/276,037, filed 21 November 2008, now US Patent 8,775,092 and claiming the benefit of priority to US Provisional application 60/989,641, filed 21 November 2007.  Priority is acknowledged to each of claims 1-41.  

Information Disclosure Statement
	No Information Disclosure Statement has been filed in the instant application.  

Drawings
	The Drawings submitted 23 October 2018 are accepted.  

Claim Objections
Claims 7, 8, 14, 15, 22, 26, 28, 31, 37, 39, and 40 are objected to because of the following informalities:  
Claim 7 recites, “wherein if the probability of match of a nucleotide…” which is grammatically incorrect.  The claim should be amended to include the missing article “a”, as follows: “wherein if the probability of a match of a nucleotide…”
Claim 8 recites, , “wherein if the probability of match of a nucleotide…” which is grammatically incorrect.  The claim should be amended to include the missing article “a”, as follows: “wherein if the probability of a match of a nucleotide…”
Claim 14 recites, , “wherein if the probability of match of the plurality i(n) of nucleotide…” which is grammatically incorrect.  The claim should be amended to include the missing article “a”, as follows: “wherein if the probability of a match of the probability i(n) of nucleotide…”
Claim 15 recites, , “wherein if the probability of match of the plurality i(n) of nucleotide…” which is grammatically incorrect.  The claim should be amended to include the missing article “a”, as follows: “wherein if the probability of a match of the probability i(n) of nucleotide…”
Claim 22 appears to include a “;” after “the method of claim 1;”  Correction is requested by removal of the “;” and replacement with  “,”.
Claim 24 recites, “(iii) an sequencing cassette” which is grammatically incorrect and should be amended to recite, “a sequencing cassette”.
Claim 26 recites, “further comprising a base calling unit configured to processing sequences received…” which is grammatically incorrect.  The claim should be amended to recite, “further comprising a base calling unit configured to process
  Claim 28 recites, “wherein the probabilistic matching processor is configured to utilize a Bayesian approach to receive resultant sequence and calculate…”  The claim is grammatically incorrect and should be amended to recite either, “wherein the probabilistic matching processor is configured to utilize a Bayesian approach to receive resultant sequences and calculate…”  or “wherein the probabilistic matching processor is configured to utilize a Bayesian approach to receive a resultant sequence and calculate…”  
Claim 31 recites, “the system of claim 24 comprising a storage unit”.  It appears as if the word “further” is missing from the claim and should be amended to recite, “the system of claim 24, further comprising a storage unit”.  
Claim 37 recites, “wherein if the probability of match of a nucleotide…” which is grammatically incorrect.  The claim should be amended to include the missing article “a”, as follows: “wherein if the probability of a match of a nucleotide…”
Claim 39 recites, “and repeating steps (v)-(vi) until a match results in the identification of the biological material is said sample”.  The claim appears to contain a typographical error and should be amended to recite, “and repeating steps (v)-(vi) until a match results in the identification of the biological material in said sample”.  
Claim 40 recites “(v) generating plurality of additional sequences…” which is grammatically incorrect and should be amended to recite, ““(v) generating a plurality of additional sequences…”
Appropriate correction is required.

Contingent Claim Limitations and Claim Interpretation 
	In the interest of compact prosecution, the instant claims are examined to consider all
claim limitations.  However, the claims herein contain recitations of intended use and contingent claim language that affect the scope of the claims, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification.  See In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater,415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
The instant claims include numerous recitations of both intended claim steps and contingent claim language.  
A.  With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A, if a first condition happens, and step B, if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. 
In the instant claims, the following are “contingent” recitations:  
Claim 39: “comparing said sequence of a nucleotide fragment to nucleic acid sequences in a database; and if said comparison of said sequence of a nucleotide fragment does not result in a match, identifying the biological material in said sample and then the method further comprises: (v) generating…(vi) comparing…” wherein the interpretation is as follows: “if said comparison…does not result in a match…” is equivalent to A in the above example and the alternative “does result in a match” is equivalent to B in the above example. Thus, the BRI of the claim, as currently recited, requires only the scenario wherein A occurs, i.e. does not result in a match, which then includes further steps (v) and (vi).  If the alternative occurs (B) then the claim does not require (v) and (vi).  Prior art directed to scenario B would meet the limitations of the claims (requiring steps i-iv only).   
Claim 40 includes similar language to claim 39 as is also interpreted in the same manner.  
With respect to the interpretations above, it is suggested that the claims be amended recite alternative language so as to avoid interpretation of contingent claiming.

B.  With respect to intended claim limitations, the following are considered intended in the instant claims: 
Claim 1 recites, “identifying a biological sample, comprising: obtaining a sample…extracting one or more nucleic acid molecule(s)…generating sequence information…for comparison of said sequence information to nucleic acid sequences in a database”.  The step of “for comparison of said sequence information to nucleic acid sequences in a database” is a limitation that is interpreted as an intended result of the “generating a sequence” step, as no active step of actually “comparing” is performed by the claim.  
Claim 19 recites, “the method according to claims 5 or 12, wherein said probabilistic matching provides a hierarchical statistical framework to identify the species of said sequence information”.  The recitation of “to identify the species” is an intended result of the step of “probabilistic matching”, as no actual step of identification of any species takes place in the claim.
Claim 25 recites, “a portable sequencing device that electronically transmits data…for the identification of organisms related to the determination of the sequence…”  No actual “identification steps” are configured for said device and thus the portable device is limited only to the structure of a portable sequencing device to transmit data.  
It is suggested that the claim be amended to recite active, positive limitations to avoid recitation of intended use herein. 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.  Claims 11-19, 20, 21, and 29 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
	Claim 11, and those claims dependent therefrom, recites, “the method of claim 9, wherein the plurality of “i” of “n” length nucleotide fragments are compared to the nucleic acid sequences in a database”.  There is insufficient antecedent basis in the claim for “the plurality of “n” of “n” length nucleotide fragments” as no such fragments are claimed in 9 and claim 1 from which claim 11 depends.  Claim 1 recites, “extracting nucleic acids molecules” and claim 9 recites, “amplification of said nucleic acid molecules to yield a plurality of “i” of nucleic acid molecules” but does not include “the plurality of “i” of “n” length nucleotide fragments”.  Clarification through clearer claim language is requested.
	Claim 20, and those claims dependent therefrom, recites, “the method of claim 1, wherein the comparison of said sequence information to the nucleic acid sequences in a database is performed, in real-time. Or as fast as the sequence information is generated…”  There is insufficient antecedent basis in the claim for “the comparisons” as no actual “comparison” is performed in claim 1 (see claim interpretation above).  Rather, the claim is limited to a step of generating sequence information for the intended purpose of comparison.  Clarification though clearer, active claim language is requested.
	Claim 29 recites, “the system of claim 27, wherein the probabilistic matching processor uses a database generated and optimized prior to its use for the identification of pathogens”.  There is insufficient antecedent basis in the claim for “prior to its use for the identification of pathogens” as no identification of pathogens is recited in claim 27 or the claims from which claim 27 depends.  Clarification through clearer claim language is suggested.

Claim Rejections - 35 USC § 112-4th paragraph
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A.  Claim 10 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from claim 8, which depends from claim 4, which depends from claim 3.  Claim 3 limits the sequence information to “comprise fragments of “n” length”.  As such, the limitation in 10 of “wherein said sequence information comprises nucleotide fragments of “n” length” is not further limiting.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A.  Claims 1-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method and system of identifying a biological material in a sample.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “generating sequence information with instant direct probabilistic matching”
	Claim 4: “wherein said nucleotide fragment of “n” length is compared to the nucleic acid sequences in a database”
	Claim 5: “wherein said nucleotide fragment of “n” length is compared to the nucleic acid sequences in a database via probabilistic matching”
	Claim 6: “wherein the comparison of said nucleotide fragments of “n” length is performed in real-time…”
	Claim 7: “wherein if the probability of [a] match of a nucleotide fragment of “n” length…then a nucleic acid fragment of “n + 1”…is generated…and compared…”
	Claim 8: “wherein if the probability of [a] match of a nucleotide fragment of “n” length…then a nucleic acid fragment of “n + 1”…is generated…and compared…”
	Claim 11: “the plurality of “i” and “n” length nucleotide fragments are compared…”
	Claim 12: “the plurality of i(n) length nucleotide fragments are compared…”
	Claim 13: “wherein the comparison of [a] plurality i(n) of nucleotide fragments…”
	Claim 14: “wherein if the probability of [a] match…is less than a threshold…and compared…”
	Claim 15: “wherein if the probability of [a] match of the plurality…less than a threshold…compared…”
	Claim 16: “wherein said probabilistic matching is performed using a Bayesian approach”
	Claim 17: “wherein said probabilistic matching is performed using a Recursive  Bayesian approach”
	Claim 18: “wherein said probabilistic matching is performed using a Naïve Bayesian approach”
	Claim 19: “wherein said probabilistic matching provides a hierarchical statistical framework…”
	Claim 20: “wherein the comparison…is performed, in real-time…”
	Claim 23: “further comprising comparing the plurality i(n) of nucleotide fragments…”
	Claim 24: “compare said sequence information to said reference nucleic acid sequences”
Claim 28: “the probabilistic matching processor is configured to utilize a Bayesian approach…and calculate the probabilities…”
Claim 29: “matching…for identification”
Claim 30: “the probabilistic matching processor uses weighted scores that vary…”
Claim 34: “unit…configured to compare said nucleotide fragment of “n” length to said reference nucleic acid sequences”
Claim 35: “unit configured to compare said nucleotide fragment of “n” length to said reference nucleic acid…via probabilistic matching”
Claim 36: “unit configured to compare said nucleotide fragment of “n” length to said reference nucleic acid…”
Claim 37: wherein if the probability of [a] match of a nucleotide fragment of “n” length is less than a threshold of a target match, then said sequencing cassette is configured to generate sequence information of “n + 1”…and configured to compare…”
Claim 38: “wherein said nucleotide fragment of “n” length is compared to said reference…compares said sequence…”
Claim 39: “comparing said sequence of a nucleotide fragment…comparing said additional sequence information to nucleic acid sequences in a database…until a match…”
Claim 40: “comparing said sequence of a nucleotide fragment…comparing said additional sequence information to nucleic acid sequences in a database…until a match…”
Claim 41: “comparison to the nucleic acid sequences in a database is performed via probabilistic matching…:
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve those that, except for the operation of generic computer operations, could be performed via mental processes (comparison operations and matching) or by mathematical operations (probabilistic matching; calculating etc…)  There are no specifics as to the methodology involved said operations beyond those that could be performed in a mental fashion, save for the computer implementation. Thus, under the BRI, one could simply, for example, get the sequence data and use said data to perform comparisons to other, reference data.  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claims 1, 39, and 40: “obtaining a sample comprising said biological material; extracting one or more nucleic acid molecules; generating sequence information”
Claim 24: “system comprising a sample receiving unit…an extraction unit…a[n] sequencing cassette…a database…”
Claim 25: “a portable sequencing device”
Claim 26: “a base calling unit”
Claim 27: “a base calling unit…coupled to a processor”
Claim 31: “a storage unit”

Dependent claims 2-4, 9-10, 21-22, 32-33 recite steps that further limit the recited additional elements in the claims directed to the particular data.  
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as “obtaining a sample” and “extracting a nucleic acid molecule” and “generating sequence information” perform functions in said claims of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “processor; computer; base caller; system with units” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the prior art to 2003/0044771 to Anderson et al., for example, discloses data gathering elements that are directed to obtaining biological samples [0019]; extraction of molecules from samples [0031]; and generating sequence information [0032; 0065; 0101; 0137], which are understood to be steps which are routine, well-understood and conventional in the art.  In addition, the instant Specification also discloses methods for biological sequencing that are well-understood, such as sequencing-by-hybridization, pyrosequencing, and sequencing-by-synthesis [0008] .  As such, activities such as data gathering that include biological sequences do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1-41, the computer-related elements or the general purpose computers and sequencers do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to, for example, Anderson et al. teaches that computing elements and sequencing systems are routine, well-understood and conventional in the art [Figures 1 and 2, as example).  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	All claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

A.  Claims 1-6, 9, 11-13, 19-21, 24, 31-36, and 39-41 are rejected under 35 U.S.C. 102(b) as being anticipated by 2003/0044771 (Anderson et al.; published 6 March 2003).
The instant claims are drawn to a method and system for identifying a biological material in a sample.
In regard to claim 1 Anderson et al. teach a method comprising obtaining a sample comprising a biological material [0019]; extracting one or more nucleic acid molecules from said sample [0031]; generating sequence information for said nucleic acid molecules with instant direct probabilistic matching for comparison of said sequence information to nucleic acid sequences in a database [0029; 0032; 0065; 0101; 0137].
In regard to claim 2, Anderson et al. teach that one or more nucleic acids are selected from DNA or RNA [0030].
In regard to claim 3, Anderson et al. teach that the sequence information comprises nucleotide fragments of "n" length [0065-0066].
In regard to claim 4, Anderson et al. teach that the nucleotide fragments are compared to sequences in a database ([0143-0144] and claim 3).
In regard to claim 5, Anderson et al. teach that the nucleotide fragment of "n" length is compared to nucleic acid sequences in a database via probabilistic matching ([ 0137; 0141]; using a Smith-Waterman algorithm).
In regard to claim 6, Anderson et al. teach that the comparisons are performed in real-time or as fast as said fragment or sequence information is generated [0031; 0065].
In regard to claim 9, Anderson et al. teach that amplification of one or more nucleic acid molecules to yield a plurality (i) of nucleic acid molecules [0063].
In regard to claim 11, Anderson et al. teach a plurality (i) of "n" length nucleotide fragments compared to nucleic acid sequence in a database ([0101] and claim 3).
In regard to claim 12, Anderson et al. teach that the plurality (i) of "n" nucleotide fragments are compared via probabilistic matching ([0101; 0144]; claim 3).
In regard to claim 13, Anderson et al. teach a comparison of a plurality (i) of "n" nucleotide fragments performed in real time or as fast as fragments are generated [0137; 0143].
In regard to claim 19, Anderson et al. teach probabilistic matching providing a hierarchical statistical framework to identify species of sequence information ([0143]; Markov modeling provides hierarchical statistical frame-working).
In regard to claim 20, Anderson et al. teach comparison of sequence with a database in real time as additional sequence information is generated [0065; 0144; 0145].
In regard to claim 21, Anderson et al. teach additional sequence information comprising varying nucleotide lengths [0145].
In regard to claim 24, Anderson et al. teaches a system that includes the embodiments of a sample receiving unit; an extraction unit; a sequencing cassette; a database with reference nucleic acid sequences; and a processing unit (Figures 1 and 2 and the citations as set forth above with regard to claim 1).
	In regard to claim 31, Anderson et al. teach transmitting sequence information to a storage unit (Figure 2; [0032; 0083; 0089]).
	In regard to claim 32, Anderson et al. teach that the nucleic acid molecule is DNA or RNA  [0030].
In regard to claim 33, Anderson et al. teach that the sequence information comprises nucleotide fragments of "n" length [0065].
	In regard to claim 34, Anderson et al. teach that the nucleotide fragments are compared to sequences in a database ([0143-0144] and claim 3).
In regard to claim 35, Anderson et al. teach that the nucleotide fragment of "n" length is compared to nucleic acid sequences in a database via probabilistic matching ([0137]; using a Smith-Waterman algorithm).
In regard to claim 36, Anderson et al. teach that the comparisons are performed in real-time or as fast as said fragment or sequence information is generated [0031; 0065].
	In regard to claim 39, Anderson et al. disclose:
	 (i) obtaining a sample comprising said biological material [0031], 
	(ii) extracting one or more nucleic acid molecule(s) from said sample [0031], 
	(iii) generating sequence information, comprising a sequence of a nucleotide fragment from said one or more nucleic acid molecule(s) [0032], [0065J, and [0101], 
	(iv) comparing said sequence of a nucleotide fragment to nucleic acid sequences in a database [0063]; and if said comparison of said sequence of a nucleotide fragment does not result in a match identifying the biological material in said sample, then the method further comprises: 
	(v) generating additional sequence information from said one or more nucleic acid molecule(s), wherein said additional sequence information comprises a sequence of a nucleotide fragment consisting of one additional nucleotide [0134], 
	(vi) comparing said additional sequence information to nucleic acid sequences In a database immediately following the generation of said additional sequence information, and repeating steps (v)-(vi) until a match results in the identification of the biological material is saidsample [0134]. 
In regard to claim 40, Anderson discloses a method of identifying a biological material in a sample, comprising: 
	(i) obtaining a sample comprising said biological material [0031], 
	(ii) extracting one or more nucleic acid molecule(s) from said sample [0031], 
	(iii) amplifying said one or more nucleic acid molecule(s) to yield a plurality of one or more nucleic acid molecule(s) [0032], [0063], [0065], and [0101], 
	(iii) generating a plurality of sequence information, comprising a plurality of sequences of a nucleotide fragment, from said plurality of one or more nucleic acid molecule(s) [0063], 
	(iv) comparing said plurality of sequences of a nucleotide fragment to nucleic acid sequences in a database  [0065], and if said comparison of said plurality of sequences of a nucleotide fragment does not result in a match identifying the biological material insaid sample, then the method further comprises: 
	(v) generating plurality of additional sequence information from said one or more nucleic acid molecule(s), wherein said additional sequence information comprises a sequence of a nucleotide fragment consisting of one additional nucleotide [0134], 
	(vi) comparing said additional sequence information to nucleic acid sequences in a database immediately following the generation of said additional sequence information, and repeating steps (v)-(vi) until a match results in the identification of the biological material in said sample [0134]. 
In regard to claim 41, Anderson further discloses that the comparison to the nucleic acid sequences in a database is performed via probabilistic matching as fast as the sequence information is generated [0143]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
A.  Claims 7, 8, 10, 14, 15, 22, 23, 37, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over 2003/0044771 (Anderson et al.; published 6 March 2003), as applied to claims 1 and 24 above, in further view of 2005/0149272 (Pe’er et al.; published 7 July 2005).
In regard to claim 1 Anderson et al. teach a method comprising obtaining a sample comprising a biological material [0019]; extracting one or more nucleic acid molecules from said sample [0031]; generating sequence information for said nucleic acid molecules with instant direct probabilistic matching for comparison of said sequence information to nucleic acid sequences in a database [0029; 0032; 0065; 0101; 0137].
In regard to claim 24, Anderson et al. teaches a system that includes the embodiments of a sample receiving unit; an extraction unit; a sequencing cassette; a database with reference nucleic acid sequences; and a processing unit (Figures 1 and 2 and the citations as set forth above with regard to claim 1).
With respect to claims 7-8, 10, 14, 15, 22-23, 37, and 38 Anderson et al. do not specifically teach that the probability of the match of a nucleotide fragment of “n” length is less than a threshold of a target match and that a nucleic acid fragment of “n+1”, “n+2”…“n+x” length is generated from said one or more nucleic acid molecules and compared to the sequences in a database, wherein x is less than 50.  However, Pe’er et al. teach that if the probability of a match of a nucleotide fragment of “n” length is less than a threshold of a target match, then the nucleic acid fragment of “n+1”, “n+2”…“n+x” length is generated from said one or more molecules and compared to sequences in a database wherein x is less than 50 [0014-0034] and [0054].  Pe’er et al. also teach that same embodiment wherein x greater than 50 [0043-0052].  
Anderson et al. do teach that the sequence information comprises nucleotide fragments of "n" length [0065].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used a recursive function to compare fragment lengths, as taught by Pe’er et al. with the method of identifying a biological material to determine the origin of a sequence as taught by Anderson et al. because Anderson et al. teach using fragments to provide unique sequence identification [0066] and Anderson et al. and Pe’er et al. are directed toward matching nucleotide fragments probabilistically for unique sequence identification.  Thus, the references would be reasonably expected to operate in the same fashion as they would separately when combined and one of skill in the art would have had a reasonable expectation of success making said combination.  

B.  Claims 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over 2003/0044771 (Anderson et al.; published 6 March 2003), as applied to claim 1 above, in view of 2003/0233197 (Padilla et al.; published 18 December 2003).
In regard to claim 1 Anderson et al. teach a method comprising obtaining a sample comprising a biological material [0019]; extracting one or more nucleic acid molecules from said sample [0031]; generating sequence information for said nucleic acid molecules with instant direct probabilistic matching for comparison of said sequence information to nucleic acid sequences in a database [0029; 0032; 0065; 0101; 0137].
With respect to the limitations of claims 16-18, Anderson et al. do not specifically teach that the probabilistic matching is done by Bayesian methods, such as a Recursive Bayesian approach or a Naïve Bayesian approach.  However, Padilla et al. teach a method of probabilistic approximation of data to provide an indication of whether a new data item belongs to a given disease model (abstract).  In particular, Padilla et al. disclose using a Bayesian approach [0010; 0011; 0013; 0034; 0104].  Padilla et al. teach using a recursive function at [0164] and a Naïve approach at [0135].
	It would have been prima facie obvious to one or ordinary skill in the art at the time of the invention to have used the Bayesian approach for probabilistic matching of sequences as taught by Padilla et al. with the methods of Anderson et al. in order to optimize the completeness of computer matches based on missing data.  One would have been motivated to do such that all genes and genetic elements of an infectious agent are identified, as taught by Anderson et al. [0143)]. Thus, the references would be reasonably expected to operate in the same fashion as they would separately when combined and one of skill in the art would have had a reasonable expectation of success in making said combination.  

C.  Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over 2003/0044771 (Anderson et al.; published 6 March 2003), as applied to claim 24 in view of Ivnitski et al. (Biotechniques (2003) Vol. 35, pages 862-869).
With respect to claim 25, Anderson et al. teach a method comprising obtaining a sample comprising a biological material [0019]; extracting one or more nucleic acid molecules from said sample [0031]; generating sequence information for said nucleic acid molecules with instant direct probabilistic matching for comparison of said sequence information to nucleic acid sequences in a database [0029; 0032; 0065; 0101; 0137]. Anderson et al. teach a system that includes the embodiments of a sample receiving unit; an extraction unit; a sequencing cassette; a database with reference nucleic acid sequences; and a processing unit (Figures 1 and 2).
Anderson et al. do not specifically teach a portable sequencing device.  However, Ivnitski et al. teach portable sequencing devices for use in biological warfare agent detection (abstract) in which the devices are portable and ready for field use (page 863-page 867).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have miniaturized the system of Anderson et al. for field use in the detection of infectious agents.  One would have been motivated to do so because Anderson et al. teaches specifically that remotely operated systems are envisioned [0032] and that a continuously operating systems for determining agents in the population are intended [0031].  Thus, the references would be reasonably expected to operate in the same fashion as they would separately when combined and one of skill in the art would have had a reasonable expectation of success in making said combination.  

D.  Claim 26 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over 2003/0044771 (Anderson et al.; published 6 March 2003), as applied to claim 24, in view of 5,733,729 (Lipshutz et al.; published 31 March 1998).  
With respect to claims 26 and 27, Anderson et al. teach a method comprising obtaining a sample comprising a biological material [0019]; extracting one or more nucleic acid molecules from said sample [0031]; generating sequence information for said nucleic acid molecules with instant direct probabilistic matching for comparison of said sequence information to nucleic acid sequences in a database [0029; 0032; 0065; 0101; 0137]. Anderson et al. teach a system that includes the embodiments of a sample receiving unit; an extraction unit; a sequencing cassette; a database with reference nucleic acid sequences; and a processing unit (Figures 1 and 2).
Anderson et al. do not specifically teach a base calling unit.  However, Lipshutz et al. teach a system for analyzing nucleic acid sequences that calculate probabilities for determining unknown bases by analyzing microarrays (abstract), including base calling methods for each base with the highest product of probability (Figure 11).  
	It would have been prima facie obvious to one of ordinary sill in the art at the time of the invention to have used the base calling method of Lipshutz et al. for probability calling in the methods of Anderson et al., as Anderson et al. use probabilistic matching and teach using mobilized DNA microarrays [0089].  Thus, the references would be reasonably expected to operate in the same fashion as they would separately when combined and one of skill in the art would have had a reasonable expectation of success in making said combination.  

E.  Claim 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over 2003/0044771 (Anderson et al.; published 6 March 2003), as applied to claim 24, in view of 5,733,729 (Lipshutz et al.; published 31 March 1998), as applied to claims 26 and 27, in further view of 2003/0233197 (Padilla et al.; published 18 December 2003).
With respect to claims 28-30, Anderson et al. teach a method comprising obtaining a sample comprising a biological material [0019]; extracting one or more nucleic acid molecules from said sample [0031]; generating sequence information for said nucleic acid molecules with instant direct probabilistic matching for comparison of said sequence information to nucleic acid sequences in a database [0029; 0032; 0065; 0101; 0137]. Anderson et al. teach a system that includes the embodiments of a sample receiving unit; an extraction unit; a sequencing cassette; a database with reference nucleic acid sequences; and a processing unit (Figures 1 and 2).
Anderson et al. do not specifically teach a base calling unit.  However, Lipshutz et al. teach a system for analyzing nucleic acid sequences that calculate probabilities for determining unknown bases by analyzing microarrays (abstract), including base calling methods for each base with the highest product of probability (Figure 11).  
Anderson et al. do not specifically teach that the probabilistic matching is done by Bayesian methods, such as a Recursive Bayesian approach or a Naïve Bayesian approach.  However, Padilla et al. teach a method of probabilistic approximation of data to provide an indication of whether a new data item belongs to a given disease model (abstract).  In particular, Padilla et al. disclose using a Bayesian approach [0010; 0011; 0013; 0034; 0104].  Padilla et al. teach using weighted functions [0194-0196].
	It would have been prima facie obvious to one of ordinary sill in the art at the time of the invention to have used the base calling method of Lipshutz et al. for probability calling in the methods of Anderson et al., using the Bayesian approach of Padilla in order to optimize the completeness of computer matches based on missing data, as Anderson et al. use probabilistic matching and teach using mobilized DNA microarrays (paragraph 0089) for sequence analysis. Thus, the references would be reasonably expected to operate in the same fashion as they would separately when combined and one of skill in the art would have had a reasonable expectation of success in making said combinations.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A.  Claims 1-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,775,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘092 patent are directed to identification of biological material that include the same steps of “extracting” nucleic acid molecules; “generating sequences” and performing “probabilistic matching” on said sequences.  The instant claims do not include the further operations that define the particular steps for “generating sequence information”, however, turning to the instant Specification to define how said information is generated, the Specification reveals the same steps as those recited in ‘092 at claim 1 and thus said claimed operations are obvious variants of one another herein. (see instant Specification at [0027]; [0049]).  

B.  Claims 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,108,778. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of one another, wherein the instant claims include the requirements as in the claims of ‘778, wherein nucleotide fragments are compared; matches are determined; and generating additional sequence information if there is not a match.  The claims of the ‘778 patent additionally include the specifics of the operation of said comparisons as including probabilistic matching techniques.  Turing to the instant Specifications for a definition of how said operations are performed, the Specification indicates that probabilistic matching techniques are used and as such, the claims are obvious variants ones of the others. See the instant Specifications at [0047]; [0077].

Conclusion
	No claims are allowed.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631